Citation Nr: 0517876	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-12 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of 
the prostate (prostate cancer), claimed as a result of 
exposure to herbicide agents (Agent Orange).  

2.  Entitlement to service connection for left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active duty from September 1966 to September 
1969, which included service in Thailand.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Lincoln, Nebraska.  The February 2004 RO decision 
denied claims of service connection for prostate cancer, 
claimed as a result of alleged exposure to Agent Orange, and 
bilateral hearing loss, claimed as the result of acoustic 
trauma in service.  

A March 2004 RO decision established service connection for 
right ear hearing loss, and a noncompensably disabling (zero 
percent) evaluation was assigned.  As the veteran was 
notified at that time, this action represented a full grant 
of the benefit sought regarding the right ear hearing loss.  
No disagreement is of record, and the matter is not before 
the Board.  See 38 U.S.C.A. § 7105(a); see Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).  

The issue of entitlement to service connection for left ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim adjudicated on the merits herein, 
explained to him who was responsible for submitting such 
evidence, and obtained and fully developed all other evidence 
necessary for an equitable disposition of the claim 
considered on the merits.  

2.  The veteran did not serve in the Republic of Vietnam, he 
is not entitled to a presumption of exposure to herbicides, 
including Agent Orange, and he is not shown to have otherwise 
been exposed to herbicides.  

3.  The veteran's adenocarcinoma of the prostate, or prostate 
cancer, was not shown, diagnosed, or manifested during 
service, or for several decades after his separation from 
service, and is not shown to be etiologically related to such 
service.  


CONCLUSION OF LAW

Adenocarcinoma of the prostate, to include as a result of 
claimed exposure to herbicide agents such as Agent Orange, 
was not incurred in service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1113, 1116, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's Duty to Advise and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claim adjudicated on the merits herein, the evidence that 
would be necessary to substantiate the claim so adjudicated, 
and, whether the claim adjudicated on the merits herein has 
been fully developed in accordance with The Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  In 
part, the VCAA specifically provides that VA is required to 
make reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.  

The veteran's claim of service connection for prostate cancer 
was received in May 2003.  In specific compliance with 
Quartuccio and Pelegrini, the RO advised the veteran by VCAA 
letter dated in June 2003 of what evidence would substantiate 
his claim, and of the specific allocation of responsibilities 
for obtaining such evidence.  The RO's advisement to the 
veteran was provided to him prior to the RO's initial 
adjudication of the claim in a February 2004 rating decision, 
in full compliance with Pelegrini.  

The notice provided was adequate as well.  The VCAA notice 
advised the veteran of the information needed to substantiate 
his claim adjudicated on the merits on appeal, with reference 
to VA regulations applicable to claims involving reported 
Agent Orange exposure.  The veteran's December 2003 reply is 
of record, along with arguments of his representative.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (Pre-VCAA 
case, holding that where claimant was advised of the need to 
submit competent medical evidence indicating that he had the 
disorders at issue, and further substantiating evidence 
suggestive of a linkage between his active service and the 
disorders, provisions of the VCAA as to notice are 
satisfied).  

The record also indicates that the veteran was provided with 
a copy of the February 2004 RO rating decision setting forth 
the general requirements of applicable law pertaining to 
evidence to support the claim adjudicated on the merits 
herein.  The general advisement was reiterated in the 
statement of the case (SOC) dated in March 2004.  

VA has also obtained copies of all identified medical records 
noted by the veteran throughout the pendency of this matter, 
since the inception of the prostate cancer claim.  
38 U.S.C.A.§ 5103A (a),(b) and (c).  In particular, VA 
treatment records of 2003 were obtained, as were service 
personnel records and an attempt was made in February 2004 to 
ascertain whether Agent Orange had ever been used in 
Thailand.  Although the results of these actions are not 
favorable to the claim, it appears that copies of all 
identified pertinent records have been obtained.  

Having determined that the duties to assist and to provide 
adequate notice have been satisfied, the Board turns to the 
merits of the claim adjudicated on the merits on appeal.  


II.  Service Connection for Prostate Cancer

Legal Criteria 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In certain circumstances, a disease associated with exposure 
to herbicide agents, such as prostate cancer, will also be 
presumed to have been incurred in service even though there 
is no evidence of that disease during the period of service 
at issue, if the veteran is shown to have been exposure to 
certain herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

A veteran who, during active military, naval, or air service, 
had active service in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 1975 
shall be presumed to have been exposed during such service to 
an herbicide agent unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C. § 1116(f); 38 C.F.R. §§ 
3.307, 3.309 (2004).  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

The diseases listed at 38 C.F.R. § 3.309(e) include: 
chloracne or other acneform diseases consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).  (The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994).  See also, 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

In order to prevail with regard to the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 5 
Vet. App. 91, 93 (1993)]."  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1); see 61 Fed. Reg. 41,368-41,371.




Analysis

The veteran's service personnel and service discharge 
documents demonstrate that he had no service in the Republic 
of Vietnam so as to allow for the application of the 
presumption of exposure to herbicides, including Agent 
Orange, under 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§§ 3.307(a)(6)(iii), and 3.309.  Rather, these records 
demonstrate that the veteran had active duty during the 
Vietnam Conflict, but his only tour of duty was in Thailand, 
from March 1967 to May 1968.  Service in Thailand is not 
service in the Republic of Vietnam as defined at 38 C.F.R. 
§ 3.307(a)(6)(iii), and the presumption of exposure to 
herbicides, including Agent Orange, is not for beneficial 
application in this case.  

Aside from the lack of any presumption of Agent Orange 
exposure, the veteran is not shown, if fact, to have been 
exposed to any herbicide agents, including Agent Orange, 
during his active duty and tour of duty in Thailand.  The 
veteran asserts that his duties as repairmen of large 
equipment while stationed in Thailand required that he travel 
around to various cites near Karat Army and Air Force Base, 
Thailand, and that during the year 1967, he "would have" 
been exposed to Agent Orange, which he believes was "used 
around the base."  

There is no evidence of record to support the veteran's 
belief that Agent Orange was used "around the base" at 
Karat Army and Air Force Base in Thailand in 1967, or any 
other location during his tour of duty in Thailand from March 
1967 to May 1968, or active duty from September 1966 to 
September 1969.  Evidence obtained at the VA RO from the U.S. 
Department of Defense (DOD) in February 2004 indicates that 
the DOD inventory of herbicide operations do not contain any 
instance of herbicide use, testing, or disposal in Thailand 
for the years 1967 or 1968.  The veteran's December 2003 
assertion of Agent Orange exposure does not include an 
explanation as to the basis of his belief that he "would 
have" been exposed to herbicides, including Agent Orange.  
As the veteran's unsubstantiated assertion of exposure is 
contradicted by evidence obtained from DOD, and with no other 
evidence to support his assertion, the Board is compelled to 
find that no herbicide exposure is demonstrated in this case.  

Although the Board has found that the veteran is not eligible 
for application of the presumption of herbicide exposure 
under VA law, and that he was not, in fact, so exposed, the 
veteran is not precluded from establishing service connection 
with proof of actual direct causation.  See Combee v. Brown, 
34 F.3d 1039, 1043 (1994).  

To merit an award of service connection on a direct or 
secondary basis, the evidence must establish the existence of 
a present disability resulting from service or a service-
connected disability.  38 C.F.R. § 3.303.  

The medical evidence of record, including service medical 
records, is silent for any diagnosis of prostate cancer prior 
to April 2003.  The veteran underwent a transrectal 
ultrasound-guided biopsy of the prostate in April 2003 upon 
the recommendation of his treating VA physician, based upon 
the findings of a digital examination and history of 
prostatitis with an elevated PSA level.  The diagnosis was 
adenocarcinoma of the prostate bilaterally, with urethral 
margins positive for malignancy.  The veteran underwent a 
radical retropubic prostatectomy in June 2003.  Postoperative 
treatment records are not on file, but no medical evidence of 
record, VA or private, makes any reference to the veteran's 
prior military service or to claimed exposure to herbicide 
agents.  In this case, with no credible or medical evidence 
relating the veteran's prostate cancer-first shown in 2003-
to his prior active duty of more than 30 years earlier, or to 
his service-connected right ear hearing loss (his sole 
service-connected disability), the claim must fail on all 
bases.  

The Board has given all due consideration to the veteran's 
statements of entitlement to service connection for his 
prostate cancer.  Unfortunately, the veteran's assertions in 
this regard are insufficient to provide the necessary nexus 
needed in this case.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that laypersons are not competent to 
offer medical opinions).  

In finding so, the Board emphasizes that the veteran was 
repeatedly advised, including by VCAA notice issued in June 
2003, of the sort of detailed information and evidence needed 
to substantiate his claim on appeal-particularly, medical 
nexus evidence.  However, he has failed to support his claim 
with the requested and required evidence, and the claim is 
denied on all bases.  

Based on the aforementioned findings, the Board concludes 
that the veteran's adenocarcinoma of the prostate, prostate 
cancer, was not incurred in or aggravated by service, may not 
be presumed to have been so incurred, and is not proximately 
due to or the result of a service-connected right ear hearing 
loss.  In reaching this decision, the Board considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as there is not an approximate balance of positive and 
negative evidence of record, reasonable doubt could not be 
resolved in the veteran's favor.  Rather, as the 
preponderance of the evidence is against the veteran's claim 
for service connection for prostate disorder, claimed as the 
result of exposure to herbicides, including Agent Orange, the 
claim is properly denied under all applicable VA laws and 
regulations.  


ORDER

The claim of service connection for adenocarcinoma of the 
prostate, claimed as a result of exposure to herbicide 
agents, including Agent Orange, is denied.  


REMAND

The RO provided the veteran with adequate notice of the VCAA 
by letter dated in June 2003, which included advisement of 
the respective duties and burdens regarding the 
identification and collection of evidence pertinent to his 
claim of service connection for bilateral hearing loss.  The 
veteran responded by submitting a December 2003 private 
audiologic report demonstrating a diagnosis of bilateral 
noise-induced hearing loss, with a medical nexus opinion 
associating the given diagnosis with the veteran's exposure 
to "heavy equipment" while in the military.  Service 
personnel records show that the veteran's principle duty 
while in military service was that of welder.  Service 
connection for a right ear hearing loss was established by RO 
decision of March 2004.  Having carefully examined the 
evidence of record, the Board remands the claim of service 
connection for a left hearing loss for the following 
necessary development.  

The existing medical evidence of record is unclear as to 
whether the veteran has a diagnosis of left ear hearing loss, 
and whether any such diagnosis could possibly be associated 
with the veteran's claimed acoustic trauma in service.  
December 2003 private audiologic testing is incomplete, under 
VA regulations governing the definition of hearing loss, for 
lack of identification of pure tone thresholds for each of 
the frequencies of 500, 1000, 2000, 3000, and 4000 hertz (Hz 
herein).  Even though the August 2003 statement provides 
interpreted bilateral pure tone averages, and speech 
discrimination scores using the Maryland CNC test, VA law 
requires thresholds for each of the frequencies.  See 
38 C.F.R. § 3.385 (2004).  Additionally, the necessary 
audiologic information is not otherwise available in this 
case, as no VA audiologic examination report is of record.  

The RO also denied the left ear hearing loss claim, at least 
in part, on the basis that the veteran was found to have 
failed to report to a VA audiologic examination, apparently 
scheduled for July 26, 2003.  However, upon reviewing the 
veteran's claims file the Board can find no definitive record 
showing that the examination was scheduled, or that the 
veteran was afforded adequate and timely notice of the time 
and place of any scheduled VA audiologic examination.  

The Board adds that the veteran may have assumed that a VA 
examination was no longer necessary, or that his August 2003 
private audiologic examination report and December 2003 
addendum report would resolve the matter.  While the veteran 
would be incorrect in any such assumption, the salient point 
is that the record does not contain a copy of the VA 
audiologic examination notice letter, and even though such a 
letter is identified in internal administrative records as 
having been issued on July 17, 2003, with no copy of the 
notice letter, the Board is unable to assess the adequacy of 
any such notice, and whether it was-in fact-issued to his 
last known address of record, and whether it contained 
adequate information as to the time, date and place of the 
scheduled examination.  The Board further adds that even if 
notice was issued on July 17, 2003, such notice would have 
afforded the veteran no more than a few days notice of the 
scheduled examination.  Given the lack of adequate 
documentation on file, it is conceivable that the veteran 
received the VA examination notice late, or that such notice, 
if timely received, did not afford adequate time in which to 
make necessary arrangements to his schedule (employment 
demands, prior scheduled medical or non-medical appointments, 
vacations, etc.).  

Furthermore, necessary medical development remains to be 
completed.  The Board notes that a VA medical and audiologic 
opinion, without examination of the veteran, was obtained in 
October 2003.  The VA audiologist was of the opinion that the 
veteran's service separation audiogram (apparently of 
September 1969) was "normal" for VA rating purposes, and 
that, therefore, the veteran's current hearing loss is not 
likely to be due to any noise exposure in service.  The 
opinion is unacceptable under VA decisional law regarding the 
definition of sensorineural hearing loss for VA purposes, as 
detailed below.  

A showing of hearing loss disability in service is not 
dispositive in a claim for service connection; rather, 
service connection for a hearing loss may be granted if a 
veteran has a current hearing loss disability, as defined by 
38 C.F.R. § 3.385, and there is a medically sound basis for 
attributing the current hearing loss to such service.  See 
Hensley v. Brown, 5 Vet. App. 155, 157-8 (1993), where it was 
held that 38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at the time of 
separation from service.  The Hensley Court additionally held 
that some degree of hearing loss is present when the auditory 
threshold at any of the frequencies is greater than 
20 decibels.  See Hensley, 5 Vet. App. at 157-8.  

Accordingly, an attempt should be made, with complete 
documentation retained in the VA claims file, to schedule the 
veteran for a VA audiologic examination of the left ear, with 
notice no less than several weeks in advance.  

The case is remanded to the AMC for further action as 
follows:

1.  The AMC should issue notice to the 
veteran of the sort of medical evidence 
necessary to demonstrate a diagnosis of 
left ear hearing loss within VA law and 
regulations, including 38 C.F.R. § 3.385 
(2004).  The veteran should be 
specifically advised that the August and 
December 2003 private medical records of 
C.A.F. (initials) do not meet the above 
criteria for a diagnosis of left ear 
hearing loss.  The veteran should be 
advised that a VA audiologic examination 
would be very helpful in the adjudication 
of his claim on appeal.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The AMC should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated him for left ear hearing loss or 
related symptomatology, from September 
1969 to the present.  

Thereafter, the AMC should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from September 
1969 to the present-if not already of 
record, as identified by the veteran.  

As to any private treatment records, the 
AMC should first secure the necessary 
release(s), prior to the AMC obtaining 
copies of any such records.  

3.  If the AMC is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

4.  Upon the completion of the above, the 
veteran should be scheduled for a VA 
audiologic examination to determine the 
existence of any left ear hearing loss, 
as defined by 38 C.F.R. § 3.385 and the 
Hensley decision.  All indicated tests 
and studies should be performed, and 
entire the claims folder must be made 
available to the examiner for review of 
pertinent documents therein.  Definitive 
findings and diagnoses should be entered, 
to include pure tone audiometric 
thresholds, in decibels, for each of the 
frequencies of 500, 1,000, 2,000, 3,000 
and 4,000 hertz, as well as speech 
audiometry using the Maryland CNC testing 
(reported in percentages) for each ear.  
The examiner is specifically requested to 
provide an opinion as to the following:

Does the veteran have high-frequency 
sensorineural left ear hearing loss, 
or any other hearing loss, as 
defined by VA, and if so, is such 
disability related to the veteran's 
period of active service, with due 
consideration for the verified 
exposure to acoustic trauma? 

The examiner should answer the above with 
specific reference to the results of all 
inservice audiogram testing (entry and 
separation from active service), with 
attention to the Hensley decision.  

A rationale for all conclusions reached 
should be provided, with reference to the 
veteran's documented clinical history.  

5.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, to include a review of the 
requested examination report and required 
medical nexus opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, to implement 
corrective procedures.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC should 
readjudicate the claim of entitlement to 
service connection for left ear hearing 
loss, with reference to 38 C.F.R. 
§ 3.385, and the Hensley decision.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AMC.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO and the veteran are 
advised that the Board is obligated by law to ensure that the 
RO complies with its directives, as well as those of the 
appellate courts.  It has been held that compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
the remand orders of the Board or the Courts are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The veteran is advised that it is his responsibility to 
report for the examination and to cooperate in the 
development of the claim by appearing for a scheduled VA 
examination.  The consequences for failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2004).  In the event that 
the veteran does not report for the aforementioned 
examination, documentation should be obtained which shows 
that notice scheduling the examinations was sent to the last 
known address.  It should also be indicated whether any 
notice that was sent was returned as undeliverable.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


